Citation Nr: 1757170	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  99-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an effective date prior to April 7, 2009 for the award of a separate rating for left lower extremity radiculopathy.

2. Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

3. Entitlement to service connection for scoliosis and degenerative disc disease (DDD) of the lumbar spine at L4-L5 and L5-S1 with facet arthrosis.

4. Entitlement to a disability rating in excess of 20 percent for a low back strain prior to April 7, 2009, and to a rating in excess of 40 percent from the same date.

5. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney
ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1976 to April 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from decisions of Department of Veterans Affairs (VA) Regional Offices (RO).  The matter of a rating in excess of 20 percent for the Veteran's service-connected lumbosacral strain was originally denied by a September 1998 rating decision of the VA Records Management Center (RMC) and notice of this decision was sent to the Veteran by the VA RO in New York, New York the following month.  The Veteran appealed that decision, and his appeal was denied by the Board in July 2004.  The Veteran then appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Veterans Court), and the Veterans Court remanded his claim to the Board pursuant to a June 2005 Joint Motion for Remand (Joint Motion).

After being remanded by the Board in November 2005 for additional development, the Togus VA RO issued a rating decision in February 2010 denying the Veteran's claim for a disability rating in excess of 20 percent prior to April 7, 2009, and granting a disability rating of 40 percent for a lumbosacral strain from that date.  A contemporaneously issued supplemental statement of the case advised the Veteran of the reasons that he had not been granted an increased rating prior to April 7, 2009, and the reasons that he was not granted service connection for his scoliosis and degenerative disc disease with facet arthrosis.  The Veteran, through counsel, provided a written response seeking a higher disability rating as to both stages and advising that his included claim for TDIU had not been adjudicated.

In August 2010, the Togus RO issued a rating decision denying the Veteran entitlement to TDIU.  The Veteran appropriately appealed that decision.

The Veteran's claim for an increased rating for his lumbosacral strain came before the Board in April 2011 and was remanded for additional development again.  This remand did not address the Veteran's claim for TDIU because the Veteran's disagreement with that decision had been filed so recently and the Board did not yet have jurisdiction over that claim.

Those matters next reached the Board in October 2012.  At that time, the Board remanded them again for adjudication on the issue of his entitlement to service connection for scoliosis and degenerative disc disease with facet arthrosis and for a Statement of the Case (SOC) responsive to the Veteran's disagreement with his denial of TDIU.  The Togus RO issued a rating decision denying service connection for scoliosis, degenerative disc disease, and facet arthrosis in November 2012.

The matters of an increased rating for a lumbosacral strain and TDIU came before the Board again in June 2013.  Despite the fact that the Veteran had advised VA that he was preparing a Notice of Disagreement (NOD) with the November 2012 decision denying service connection for his other back disabilities, the Board denied entitlement to a rating in excess of 20 percent for a lumbosacral strain prior to April 7, 2009, and a rating in excess of 40 percent for a lumbosacral strain.  The Board also found the Veteran was entitled to an additional rating for radiculopathy of the left lower extremity.  The Veteran filed his NOD with the November 2012 decision regarding his other back disabilities less than 2 weeks after the Board issued its June 2013 decision.  The TDIU claim was remanded for additional development.

The Togus RO issued a decision in August 2013 effectuating the Board's grant of service connection for radiculopathy of the left lower extremity and assigned an effective date of April 7, 2009, and an initial disability rating of 10 percent.  The Veteran has since appropriately appealed both the effective date and initial rating of this award.

The Veteran appealed the June 2013 Board decision to the Veterans Court, and the matter of the Veteran's entitlement to an increased rating for his lumbosacral strain was remanded pursuant to another Joint Motion in February 2014.

On remand pursuant to the February 2014 joint motion, the Veteran's claims for service connection for scoliosis and degenerative disc disease with facet arthrosis, an increased rating for lumbosacral strain, and entitlement to TDIU were remanded for further development by the Board in May 2014.

Over the course of the appeal period, the Agency of Original Jurisdiction (AOJ) has changed several times due to the Veteran's changing location.  Jurisdiction of the Veteran's claims file currently resides with the RO in Boston, Massachusetts.

The issues of entitlement to service connection for scoliosis, degenerative disc disease, and facet arthrosis, an increased rating for lumbosacral strain (as to both stages), and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's service-connected back condition manifested with associated neurological abnormalities consistent with a disability of the sciatic nerve including pain, intermittent sensory disruptions and distortions, and intermittent absence of ankle reflex in the left lower extremity prior to April 7, 2009.

2. Throughout the appeal period, the Veteran's left lower extremity radiculopathy has manifested as incomplete paralysis of the sciatic nerve and symptoms of pain, intermittent sensory disruptions and distortions, and intermittent absence of ankle reflex in the left lower extremity and without muscle atrophy.


CONCLUSIONS OF LAW

1. The evidence of record is sufficient to establish an effective date of June 10, 2004, but no earlier, for radiculopathy of the left lower extremity as associated with the Veteran's service connected lower back condition.  Dudnick v. Brown, 10 Vet. App. 79   (1997); VAOPGCPREC 3-2000 (April 10, 2000).
2. The evidence of record does not meet the criteria for a rating in excess of 10 percent for the Veteran's left lower extremity radiculopathy.  38 U.S.C. §§ 1155, 5102, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  Here, the Veteran's claim and initial rating decision predates the passage of the Veteran's Claims Assistance Act which provided for these duties.  However, appropriate notice was provided during the course of the Veteran's appeal by letter in March 2004 and July 2009.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claims, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service VA treatment records and Social Security Records during the appeal period have been obtained.  Additionally, where the Veteran has identified and authorized VA to obtain treatment records from non-VA providers, VA has either obtained those records or made the appropriate attempts to obtain them.

The Veteran has also been provided with VA examinations throughout the appeal period in April 2009, and February 2017.  The Board finds that these examinations are adequate with respect to the Veteran's neurological condition, and that they are based on reviews of the Veteran's claims file, histories taken from the Veteran, in-person examinations, and provide sufficient detail regarding the Veteran's radiculopathy to permit the Board to make a reasoned decision regarding the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his attorney has raised any issues with the adequacy of these examinations regarding the Veteran's radiculopathy condition.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Earlier Effective Date for Radiculopathy of the Left Lower Extremity.

VA regulations provide that in increased rating claims, the effective date of an award is either the date the claim is received or the date entitlement arose, whichever is later.  38 U.S.C. § 5101 (2012); 38 C.F.R. § 3.400(o)(1) (2017).  This general rule has an important exception that provides: the effective date will be the "[e]arliest date as of which it is factually ascertainable based on all evidence of record that an increase in disability had occurred if a complete claim or intent to file a claim is received within 1 year from such date, otherwise, [the effective date is the] date of receipt of the claim."  38 C.F.R. § 3.400(o)(2) (2017).

Also relevant to the Veteran's claim is that where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied. VAOPGCPREC 3-2000 (April 10, 2000).

This matter comes before the Board pursuant to the Veteran's December 1997 claim for an increased rating for his service connected back condition.  In fact, symptoms related to his sciatic nerve were a part of the disability for which the Veteran was originally service-connected and compensated under previous versions of the Code of Federal Regulations (C.F.R.).  See e.g. September 1985 rating decision describing the Veteran's condition as "low back pain with nerve root irritation and weakness in the S-1 distribution."

During the appeal period, the record documents radiculopathy symptoms in clinical examinations back to the May 1998 VA examination during which the Veteran reported pain radiating down his left leg and the VA examiner provided a diagnosis of low back injury with intermittent low back pain and radiculopathy pain radiating to the left lower extremity.

Also during the appeal period, the portion of 38 C.F.R. § 4.71a dealing with the assignment of disability ratings for disabilities of the spine was amended in 2004 providing for the first time that for disabilities of the spine separate ratings for associated objective neurologic abnormalities under an appropriate diagnostic code should be assigned.  Compare 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, n. 1 (2004-present) (providing for the separate rating of neurologic abnormalities) with 38 C.F.R. § 4.71a (2003) (not providing that instruction unless rated pursuant to n. 2 of Diagnostic Code 5293 for intervertebral disc syndrome) and 38 C.F.R. § 4.17a (2002 and prior) (not providing that instruction and listing neurological symptoms among the symptoms of "pronounced" intervertebral disc syndrome).

Consequently, the Board finds that the Veteran had these symptoms at the time that he raised his claim in December 1997.  However, prior to the effective date of the change to the code in 2004, these symptoms were not to be separately rated from his service-connected back disorder.  With the advent of the changes to the code in the 2004 version which provided for separate ratings for the Veteran's neurological symptoms, the Veteran became entitled to that separate rating.  Thus, the appropriate effective date for the Veteran's left leg radiculopathy is the date that that the 2004 regulation changes became effective.  VAOPGCPREC 3-2000 (April 10, 2000).  While Title 38 of the C.F.R. is generally revised each year on July 1, it appears that the alterations relevant to this particular code were made on June 10, 2004.  See 69 FR 32449-50 (June 10, 2004).  Consequently, the Board finds that the Veteran is entitled to an effective date of June 10, 2004, but no earlier, for his separate rating for radiculopathy of the left lower extremity.




III. Increased Rating for Left Lower Extremity Radiculopathy.

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter. VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Neurological conditions of the peripheral nerves are rated based on various tables corresponding to the nerves involved.  38 C.F.R. § 4.124a.  As previously discussed, the Veteran's radiculopathy is consistent with the involvement of the left sciatic nerve which is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

VA assigns an 80 percent disability rating for complete paralysis of the sciatic nerve; characterized by a foot that dangles and drops, the lack of any active movement below the knee, or weakened or lost motion below the knee.

VA assigns a 60 percent disability rating for incomplete paralysis of the sciatic nerve that is severe and marked by muscular atrophy.

VA assigns a 40 percent disability rating for moderately severe incomplete paralysis of the sciatic nerve.

VA assigns a 20 percent disability rating for moderate incomplete paralysis of the sciatic nerve.

VA assigns a 10 percent disability rating for mild incomplete paralysis of the sciatic nerve.  Id.

Turning to the evidence in this case, the Board notes that the relevant evidence begins on June 10, 2004 as discussed in the previous section.

Just prior to the beginning of the appeal period, an April 2004 VA treatment record documented lower back pain localized to the lumbar midline sometimes radiating down the front of left leg with no paresthesia and no bowel or bladder symptoms.

A July 2005 VA treatment record documented that the Veteran reported radicular pain down his left leg, but was able to raise his leg to 90 degrees during the examination, had intact sensation, and no bowel or bladder symptoms.

An August 2005 VA treatment record documented the Veteran's normal gait, intact lower extremity motor function, some weakness of right anterior tibialis, some increased pain with the left leg straight leg raising test.  The Veteran's deep tendon reflexes were intact bilaterally at knee and right ankle but absent in left ankle.  The Veteran also evidenced altered light touch sensation and sense of paresthesia on the plantar surface of left foot.

A VA treatment record from October 2005 indicated that the Veteran's description of his pain was more consistent with referred mechanical back pain than with radiculopathy.  The Veteran had a normal gait, showed no sign of cord compression, and had intact sensation to light touch in the back and to bilateral lower extremities.  The Veteran's reflexes were intact with a possible decrease in the left ankle reflex.

An August 2006 VA treatment note documented pain radiating down to the Veteran's left knee.  Similarly, an October 2006 VA treatment record documents the Veteran's lower back pain radiating to his knee.

A VA treatment note from December 2007 discussed a July 2007 MRI from outside the VA system that showed no significant compromise of the spinal canal or neural foramina and that indicated the film was similar to a VA MRI taken in 2003 which showed degenerative changes to the Veteran's lumbar spine without nerve root or cord impingement.

An October 2008 VA treatment note documented that the Veteran had normal bilateral strength at the knees and dorsiflexion and plantar flexion at ankle and toe and indicated that the Veteran did have radicular symptoms.

In December 2008, the Veteran began a course of physical therapy outside the VA system.  He was noted to have lower back pain that radiated down his left leg.  His strength was decreased in his left hip flexion to 3/5 as compared to 5/5 normal strength throughout the remainder of his lower extremities bilaterally.  The Veteran was able to walk on both his heels and his toes.  Notes from early 2009 document that the Veteran did not complete his physical therapy.

A February 2009 VA MRI showed one or two pinched nerves which were determined to be the probable source of the Veteran's leg pain.

An April 2009 VA treatment record documented that the Veteran reported walking for 20 minutes each day.  The Veteran's reflexes in his left lower extremity reflex slightly decreased at patella and absent at Achilles bilaterally, but the Veteran had normal strength bilaterally.  The provider indicated that the left lower extremity pain may be radicular, but was not the Veteran's chief complaint.

The Veteran also attended a VA examination in April 2009.  The Veteran reported sharp pain in lower back radiating to left leg and foot.  The Veteran also reported pain, numbness, and tingling radiating to the entire left leg, causing the leg to feel sore and throb. The Veteran reported numbness left great toe was numb.  These symptoms radiated from the lower back.  The Veteran's pain radiating down from the lower back along the back of the left leg was in the distribution of the sciatic nerve.  On examination the Veteran had normal strength, normal muscle tone, normal muscle bulk, and normal motor functions.  The Veteran reported left leg weakness.  However, the examination revealed no muscle atrophy, no abnormal muscle tone or bulk, no tremors or other abnormal movements, and no joints affected by the Veteran's neurological condition.  The Veteran's gait and balance were normal.  Sensation was normal in the Veteran's right leg, but slightly decreased in the left leg for both pain and light touch.  The Veteran's reflexes were normal bilaterally, except at the left ankle where the reflex was absent.  The examiner provided a diagnosis of radiculopathy of the left lower extremity associated with the lumbar spine.  There was no paralysis, but the Veteran did exhibit both neuritis and neuralgia.  The Veteran reported that his back pain was constant, but that it only "occasionally" radiated down his left leg.  The Veteran reported no bladder or bowel symptoms.  The Veteran did not use any device to aid in his ambulation.  The examiner also found tenderness in the Veteran's sciatic notch.  The Veteran also demonstrated pain when performing the straight leg test at 80 degrees when raising his right leg and 75 degrees when raising his left.

In an addendum opinion from May 2009, the VA examiner explained that an MRI could not rule out radiculopathy, because that was a symptom not expected to appear (or not appear) on an imaging test.  The examiner explained that the decrease in sensation documented on the neurological evaluation of the Veteran was consistent with peripheral neuropathy which would cause the radiculopathy complaints noted in the Veteran's examination.

A June 2009 non-VA treatment record documented that the Veteran's reflexes were normal in his bilateral lower extremities except at the right knee where his reflex was slightly hypoactive and at the left ankle where the reflex was absent.  The Veteran was able to heel and toe walk and showed no sign of pain on the straight leg raising test.  The Veteran's gait was normal and non-antalgic.  The provider indicated that it was questionable whether the Veteran's pain was radicular.

A January 2010 VA treatment note records that the Veteran reported sharp pain to the lumbar region of his back that radiated down his left leg.  His knee and ankle reflexes were normal and symmetrical.  No sensory deficits were recorded.  There was no evidence of pain on the straight leg raising test.  The provider diagnosed lumbar radiculopathy without a clear etiology.

A May 2010 VA neurology consult note recorded tenderness to palpation of the Veteran's mid to low lumbar spine.  The Veteran's reflexes were normal at knees and absent at ankles.  The straight leg raising test provoked pain in low back and knee simultaneously.  Pinprick perception was decreased in the lateral lower leg. An electromyelograph (EMG) revealed no evidence of neuropathy, but there was evidence of denervation and reinnervation of muscles belonging to the L4 myotome on the left more than on the right.

A May 2014 VA treatment note recorded that the Veteran's right knee was non-tender, and that his left knee was tender near the infrapatellar tendon.  The Veteran had normal strength, reflexes, and sensation in his lower extremities.

A November 2014 documented both pain in his back and knee, but the Veteran reported being able to walk a significant distance.

Similarly, at the most recent VA examination in February 2017, the Veteran reported being able to walk a half a mile at a time.  The Veteran's gait was normal.  He had normal muscle strength throughout his lower extremities without muscle atrophy.  He had hyperactive knee and ankle reflexes bilaterally and normal sensation throughout both legs. The straight leg raising test did not result in pain.  The examiner diagnosed radiculopathy resulting in intermittent pain and dysesthesia in the left leg without radicular symptoms in the right leg.  This condition was consistent with the involvement of the sciatic nerve roots.  The examiner rated the Veteran's radicular symptoms overall as mild.

In correspondence to VA submitted in September 2017, the Veteran's attorney expressed that the Veteran did not agree with the rating code's division of radicular symptoms into vague categories of mild, moderate, and severe, and asserted that based on his pain he was entitled to a higher rating.

After reviewing the foregoing evidence, the Board finds that the Veteran's radiculopathy symptoms throughout the appeal period are most closely approximated by the 10 percent rating of Diagnostic Code 8520 for mild diseases of the sciatic nerve.  This was the opinion of the VA examiner in February 2017, and the Board finds that it is consistent with the rating code and the evidence of record.  The preamble to the rating schedule for the peripheral nerve tables instructs that the ratings are meant to take into account the degree of lost or impaired function, and cautions that when the nerve involvement results in symptoms that are wholly sensory the rating should be mild.  Here, the evidence indicates that the Veteran's radiculopathy has resulted in primarily sensory symptoms, (pain, tingling, and numbness).  The evidence also demonstrates that these symptoms have also been only intermittently reproducible on clinical examinations as demonstrated by the many times that the Veteran has not exhibited pain during straight leg raising tests, had normal sensation, etc. throughout the appeal period.  The Board is also persuaded that the Veteran's radicular symptoms are best described as mild because the Veteran's condition has not resulted in an altered gait, problems with his balance, or a consistent decrease in his strength or ability to control the muscles in his legs.  There is no evidence of muscle atrophy or decrease in muscle tone or bulk in the record.  Similarly, the May 2010 EMG demonstrated that the Veteran's nerve symptoms were intermittent and showed signs of denervation and subsequent reinnervation in the relevant tissues.

The only symptoms related to the Veteran's radiculopathy beyond the sensory that appear in the record are symptoms related to his reflexes, particularly the reflexes in his left ankle which was often absent.  However, the Board notes that the Veteran also had normal reflexes on examination many times throughout the appeal period, and had absent or abnormal reflexes in his right leg at various times through the appeal period.  The Board also notes again that the Veteran's left ankle reflex does not appear to have affected his gait or balance during the appeal period.  Taking all this evidence into account, the Board is not convinced that the Veteran's left ankle reflex symptoms are sufficient to make the Veteran's condition more consistent with a moderate rating than a mild one.  38 C.F.R. § 4.7.

The Board has also sympathetically reviewed the Veteran's statements to VA and to medical practitioners regarding the severity of his pain.  However, the rating schedule for diseases and injuries to the peripheral nerves is meant to compensate not just the sensory symptoms of these conditions, but also the impaired use of limbs, degradation of muscle tone, etc.  38 C.F.R. § 4.124a.  The rating code plainly instructs that where the condition results in sensory symptoms only the lower ratings, such as mild apply.  As discussed above, the Veteran's symptoms are primarily sensory in nature.  Consequently, the Board finds that entitlement to a rating in excess of 10 percent for radiculopathy is not warranted by the evidence of record.  Id.

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule cannot aid the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An effective date of June 10, 2004, but no earlier, for left lower extremity radiculopathy is granted, subject to the regulations governing the payment of awards.

A disability rating in excess of 10 percent for left lower extremity radiculopathy is denied.

REMAND

With regard to the claim for service connection for scoliosis and degenerative disc disease of the lumbar spine with facet arthrosis, the Board finds that an additional opinion as to the etiology of these conditions is required before a final adjudication can be accomplished.  The only opinion regarding the etiology of these conditions produced over the course of this appeal period comes from February 2010.  This opinion is inadequate in that it only addresses the theory of secondary service connection and does not address whether these conditions are the result of the Veteran's service directly.  Consequently, an addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Additionally, the February 2010 opinion indicates that the Veteran's scoliosis (which the Veteran does not dispute was present when he entered service) is hereditary.  Thus, the Board requires additional information specifically regarding whether this condition is a congenital disease or defect, and depending on which it is medically considered to be, whether this condition was aggravated by the Veteran's service or his service connected conditions or whether additional disability was superimposed upon the original condition as a result of either the Veteran's service or his service-connected conditions.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

With respect to the Veteran's claim for an increased rating for his lumbosacral spine condition, the Board notes that what the Veteran will eventually end up being rated for is the sum total of his service-connected disabilities of his back.  38 C.F.R. § 4.10 (2017).  Thus, the Board finds that determining the appropriate disability rating for the Veteran's back condition(s) first requires a determination as to whether all of the Veteran's back conditions are subject to service-connection.  Consequently, the Board finds that the issue of an increased rating for the Veteran's service-connected back condition is inextricably intertwined with the question of service connection for scoliosis and degenerative disc disease with facet arthrosis.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Similarly, with regard to the issue of TDIU, the disability rating assigned to the Veteran's back condition or the analysis of his condition may be altered based on a determination of the question of service connection for his other back conditions.  This, in turn, could affect the outcome of the Veteran's TDIU claim.  Consequently, the Board finds that the question of entitlement to TDIU is also inextricably intertwined with that condition and should be readjudicated based on any changes that may result.  Parker, 7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file that are relevant to the claim on appeal.

2. After the above records development is completed arrange for an opinion from an appropriate examiner regarding the etiology of the Veteran's scoliosis and degenerative disc disease of the lumbar spine with facet arthrosis.  The examiner should address the following:

(a) With respect to scoliosis, the presence of this condition was noted at the time that the Veteran entered service.  The examiner should state whether this condition is a congenital defect or disease or whether it is merely a non-hereditary condition that pre-existed the Veteran's service.  For these purposes, a congenital defect is a static condition and a congenital disease is a non-static condition capable of change, either progression or improvement.  In the event that the examiner opines that scoliosis is a congenital defect, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service or his service-connected conditions have superimposed additional disability upon the Veteran's scoliosis.  In the event that the examiner opines that the Veteran's scoliosis is a congenital disease, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service or his service-connected conditions aggravated (worsened beyond the course of its natural progression) his congenital scoliosis.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In the event that the examiner opines that the Veteran's scoliosis is a non-congenital condition, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service or service-connected conditions aggravated (worsened beyond the course of its natural progression) his scoliosis.

(b) With regard to the Veteran's degenerative disc disease of the lumbar spine with facet arthrosis, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that this condition either had its onset during or was caused or aggravated (worsened to any extent) by the Veteran's service or his service-connected conditions.

The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  In the event, that the examiner determines that any opinion requested cannot be provided without an additional examination, the Veteran should be scheduled for an appropriate examination.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal, taking into account any new evidence that is developed and any changes to the Veteran's combined disability rating as appropriate.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his attorney with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


